United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, WEST GARDEN
POST OFFICE, Garden Grove, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0806
Issued: June 4, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 29, 2020 appellant filed a timely appeal from a September 4, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed from the last merit decision, dated July 24, 2018, to the filing of this appeal, pursuant

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of her oral argument request, appellant asserted that oral argument should be granted because OWCP
improperly denied her request for merit review. The Board, in exercising its discretion, denies appellant’s request for
oral argument because the Board lacks jurisdiction over the merits of this claim. As such, the arguments on appeal
can adequately be addressed in a decision based on a review of the case record. Oral argument in this appeal would
further delay issuance of a Board decision and not serve a useful purpose. Consequently, the oral argument request is
denied and this decision is based on the case record as submitted to the Board.

to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 23, 2006 appellant, then a 44-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date she sustained lacerations to her right thigh and elbow and
a fractured left tibia and fibula when she was involved in a motor vehicle accident (MVA) while
in the performance of duty. OWCP accepted the claim for an open wound of the right elbow and
arm without complications and an open fracture of the left medial malleolus of the ankle. It
subsequently expanded acceptance of the claim to include a fracture of the phalanges of the left
foot and contact dermatitis of the right foot/ankle due to drugs and medicine. OWCP paid
appellant wage-loss compensation for total disability from June 24, 2006 until April 4, 2007, when
she returned to modified employment. It paid her wage-loss compensation for intermittent time
lost from work for the period November 28, 2007 to June 16, 2012.
In a report dated August 27, 2009, Dr. John B. Dorsey, a Board-certified orthopedic
surgeon, advised that he was treating appellant for “a crush injury involving the left foot and ankle
with healed fractures and retained hardware.” He noted that she had “developed a rash overlying
the metallic plate, which was used to repair the fibular fracture.” Dr. Dorsey indicated that he was
awaiting clarification from a dermatologist regarding whether the rash was an allergic reaction to
the metal. He further asserted that appellant had pain in her lower back due to an antalgic gait.
In a report dated July 9, 2013, Dr. Steven M. Ma, a Board-certified orthopedic surgeon and
OWCP referral physician, found that appellant’s injuries, due to her June 23, 2006 MVA, had
healed with the exception of contact dermatitis of the right foot/ankle due to drugs and medication.
He noted that on June 23, 2006 she had undergone an emergency left ankle surgery, which included
the placement of a metal plate and nine screws in the left ankle. Appellant developed a rash on
her left foot and subsequently developed a right foot rash. On examination Dr. Ma found a skin
rash over the arch of the feet bilaterally. He found that appellant had residual problems and
disability due to her employment injury from the left ankle fracture and bilateral rash on her feet.
Dr. Ma recommended treatment with a dermatologist.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the September 4, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

On June 5, 2014 Dr. Jenny Soung, a Board-certified dermatologist, diagnosed Koebner
phenomenon, noting that appellant’s skin condition had appeared soon after a MVA.
In a report dated October 8, 2014, Dr. Dorsey advised that appellant was unable to work
from December 30, 2013 to May 29, 2014 due to psoriasis of the left foot, which a dermatologist
had found to be Koebner phenomenon. He related that she was unable to wear the required work
shoes. Dr. Dorsey related, “[Appellant] has sustained crush injuries to her left foot, and the crush
injury resulted in Koebner’s phenomenon, which was, in essence, psoriasis on her left foot at the
operative site.”
In a state workers’ compensation form report dated December 9, 2014, Dr. Dorsey
diagnosed an open wound of the lower arm and topical dermatitis. He noted that appellant had a
history of Koebner phenomenon. Dr. Dorsey advised that she could perform modified
employment. In a duty status report (Form CA-17) dated December 10, 2014, he diagnosed a rash
on both feet, back pain, a left ankle fracture, and a crush injury to the foot. Dr. Dorsey found that
appellant should limit walking to one and half hours per day. He continued to submit Form CA-17s
providing work limitations.
In a report dated April 30, 2015, Dr. Dorsey noted that appellant was off work from
December 30, 2013 to May 29, 2014 because she was unable to wear work shoes due to her rash.
He indicated that she was currently working in tennis shoes. In Form CA-17s dated April through
November 2015, Dr. Dorsey primarily diagnosed dermatitis/psoriasis and found that appellant
should limit walking to one and a half hours.4
On December 16, 2015 Dr. Dorsey advised that appellant had continued ankle pain due to
her crush injury and subsequent chronic psoriasis, or Koebner phenomenon. He indicated that
appellant could not wear her required work shoes as it exacerbated her rash.
On July 8, 2016 OWCP referred appellant to Dr. Vipal Soni, a Board-certified
dermatologist, for a second opinion examination. It requested that Dr. Soni address whether she
had sustained chronic psoriasis and Koebner phenomenon as a consequence of her accepted
employment injury.
In a report dated October 17, 2016, Dr. Soni noted that appellant had a painful rash on her
feet that had begun after her 2006 MVA. He diagnosed psoriasis or dyshidrotic dermatitis. On
examination Dr. Soni found papulosquamous eruptions on the soles of the feet. He asserted that
appellant’s condition was inconsistent with Koebner phenomenon, which occurred in the exact
location of prior trauma. Dr. Soni opined that it was possible that appellant had chronic psoriasis,
but that the “stress of the MVA and/or dog bite at most would have been an aggravating or
precipitating factor and not the underlying cause of the condition.”5 He related that it was “difficult
to state with certainty whether the aggravation is temporary or permanent in this particular case,”
4

Dr. Dorsey also submitted state workers’ compensation forms describing appellant’s current symptoms and
referring to the Form CA-17s for her disability status.
5
OWCP accepted under OWCP File No. xxxxxx175 that appellant sustained an open wound of the right hip and
thigh due to a dog bite on February 18, 2012.

3

but that he had not seen stress permanently aggravate psoriasis. Dr. Soni found that appellant had
no skin-related residuals.
On August 8, 2017 appellant filed claims for compensation (Form CA-7) requesting
intermittent wage-loss compensation from December 16, 2014 through June 1, 2017. In an
attached time analysis form, the employing establishment listed dates and time missed from work
and indicated that the reason was that it had no work available within her medical restrictions.
Appellant submitted Form CA-17s from Dr. Dorsey dated May 4, 2016 to May 17, 2017
diagnosing primarily a rash or psoriasis and finding that she should not walk over one and a half
hours per day.
In a development letter dated September 6, 2017, OWCP advised appellant that it had not
accepted her claim for psoriasis or Koebner phenomenon. It informed her of the evidence
necessary to establish her claim for disability compensation, including medical evidence
supporting that she had work restrictions for the claimed period as a result of her employment
injury. OWCP afforded appellant 30 days to submit the necessary information.
By decision dated February 15, 2018, OWCP denied appellant’s claim for wage-loss
compensation, beginning December 16, 2014. It noted that it had not accepted psoriasis and
Koebner phenomenon as employment related.
Thereafter, OWCP received a January 10, 2018 report from Dr. Dorsey. Dr. Dorsey
asserted that appellant had continued left ankle pain due to her June 23, 2006 crush injury. He
indicated that she had developed Koebner phenomenon, which was “a medical condition that
expresses proliferative isomorphic response to otherwise healthy skin.” Dr. Dorsey found that
walking and standing in the course of her employment exacerbated her rash.
On April 27, 2018 appellant, through her representative, requested reconsideration. The
representative noted that OWCP had accepted contact dermatitis, which she asserted had likely
resulted in Koebner phenomenon. She related that appellant could not wear shoes or perform her
letter carrier duties because of the rashes on her feet that had begun near the placement of the metal
hardware. The representative noted that, in August 2009, Dr. Dorsey had found that the psoriasis
was an allergic reaction to the metal.
By decision dated July 24, 2018, OWCP denied modification of its February 15, 2018
decision. It indicated that the evidence demonstrated that the stress of appellant’s MVA would, at
most, have aggravated or precipitated her chronic psoriasis rather than being an underlying cause.
On May 16, 2019 appellant, through her representative, requested reconsideration. She
maintained that the employing establishment had refused to provide her with work based on
nonexistent restrictions. Appellant submitted duty status reports (Form CA-7) from 2016 that
limiting walking.
By decision dated May 30, 2019, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a). It noted that she also had an accepted
condition for intervertebral disc degeneration of the lumbar spine under another file number.

4

On July 24, 2019 appellant, through her representative, again requested reconsideration.
She noted that appellant had nine screws in her ankle due to her MVA and that she had developed
a rash around the site of the incision and hardware around a year later. On November 24, 2008
the rash had been tentatively diagnosed as psoriasis due to Koebnerization of the wound. The
representative asserted that Dr. Ma had found that the rash on her feet was causally related to her
June 2006 MVA. She further noted that Dr. Soni had diagnosed psoriasis or dyshidrotic eczema
and found that stress was a primary cause of the condition. The representative maintained that,
while physicians differed on the exact diagnosis of the rash, OWCP had accepted that the rash had
developed due to her employment injury. She noted that the Form CA-17s primarily limited
walking and questioned why the employing establishment failed to provide appellant with work
accommodations.
Appellant resubmitted medical evidence from 2019. She further resubmitted the July 9,
2013 report from Dr. Ma and the October 17, 2016 report by Dr. Soni.
By decision dated September 4, 2019, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.6
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.7
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.8 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.9 If the request is timely, but fails to meet at least one of the

6

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
7
20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
8

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Chapter 2.1602.4b.
9

Id. at § 10.608(a); see also F.V., Docket No. 18-0239 (issued May 8, 2020); M.S., 59 ECAB 231 (2007).

5

requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.10
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim, pursuant to 5 U.S.C. § 8128(a).
OWCP denied appellant’s claim for intermittent wage-loss compensation from
December 16, 2014 through June 1, 2017. It found that the evidence supported that she missed
time from work during this period due to psoriasis or eczema that it had not accepted as
employment related.
Appellant’s July 24, 2019 timely request for reconsideration failed to show that OWCP
had erroneously applied or interpreted a specific point of law; consequently, she is not entitled to
a review of the merits based on the first requirement pursuant to 20 C.F.R. § 10.606(b)(3).
On reconsideration appellant’s representative contended that the physicians had agreed that
the rash on her feet was employment related even though they differed on the exact diagnosis. She
asserted that Dr. Ma, an OWCP referral physician, had found in his July 9, 2013 report that
appellant’s bilateral foot rash was causally related to her employment injury. Appellant’s
representative further asserted that Dr. Soni, another OWCP referral physician, had diagnosed
either psoriasis or dyshidrotic dermatitis. Dr. Soni found that stress from the MVA would at most
have aggravated her chronic psoriasis and that it was unclear whether such aggravation was
temporary or permanent. The representative asserted that, as this was the first mention of this
particular diagnosis, it should have been developed as one of the main causes for the onset of the
condition. The Board finds that this constitutes a new and relevant legal argument not previously
considered, which directly addresses the relevant underlying issue of whether the claimed
disability is employment related.11
As appellant has advanced a new and relevant legal argument, she is entitled to a review
of the merits of the claim under section 10.606(b)(3) of OWCP’s regulations.12 Following any
further development as deemed necessary, OWCP shall issue an appropriate merit decision on
appellant’s claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim, pursuant to 5 U.S.C. § 8128(a).

10

Id. at § 10.608(b); Y.K., Docket No. 18-1167 (issued April 2, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).
11

See D.T. (L.S.), Docket No. 19-1060 (issued October 20, 2020).

12

M.L. (E.L), Docket No. 20-0605 (issued January 27, 2021).

6

ORDER
IT IS HEREBY ORDERED THAT the September 4, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 4, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

